Johnson, J., dissenting: Admitting, as they must, that petitioners’ contention is supported by the statement of Senator George and paragraph 348.3 of the regulations of the War Contracts Price Adjustment Board, the majority hold that petitioners must refund the full $60,000, even though it reduces contract receipts below $100,000. They base this conclusion on Congress’ failure to provide any limitation on the amount of excessive profits determinable in cases to which the renegotiation act applies. I agree that there is no limitation, but in my opinion, when a determined refund reduces a contractor’s receipts to $100,000, it follows that “the aggregate sales by and amounts payable to the contractor * * * do not exceed * * * $100,000,” and thereby the renegotiation provisions become inapplicable by the literal terms of section 403 (c) (6). The statute is certainly susceptible of this construction, and, to resolve doubts, Senator George’s remarks and the administrative interpretation are entitled to consideration. It seems to me, moreover, that only such a construction insures an equitable application of the $100,000 limitation on contracts subject to renegotiation. Aeundell, /., agrees with this dissent.